Exhibit 10.2

 

[Amended April 30, 2003]

 

MILLIPORE CORPORATION

 

1999 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1.    PURPOSE

 

The purpose of the 1999 Stock Option Plan for Non-Employee Directors (the
“Plan”) is to advance the interests of Millipore Corporation (the “Company”) by
enhancing the ability of the Company to attract and retain non-employee
directors who are in a position to make significant contributions to the success
of the Company and to reward directors for such contributions through ownership
of shares of the Company’s common stock (the “Stock”).

 

2.    ADMINISTRATION

 

The Plan shall be administered by the Governance and Public Policy Committee of
the Board of Directors (the “Board”) of the Company (the “Committee”). The
Committee shall have authority, not inconsistent with the express provisions of
the Plan, (a) to grant options in accordance with the Plan to such directors as
are eligible to receive options; (b) to prescribe the form or forms of
instruments evidencing options and any other instruments required under the Plan
and to change such forms from time to time; (c) to adopt, amend and rescind
rules and regulations for the administration of the Plan; and (d) to interpret
the Plan and to decide any questions and settle all controversies and disputes
that may arise in connection with the Plan. Such determinations of the Committee
shall be conclusive and shall bind all parties. Subject to Section 8, the
Committee shall also have the authority, both generally and in particular
instances, to waive compliance by a director with any obligation to be performed
by him or her under an option and to waive any condition or provision of an
option.

 

A majority of the members of the Committee shall constitute a quorum, and all
determinations of the Committee shall be made by a majority of its members. Any
determination of the Committee under the Plan may be made without notice or
meeting of the Committee by a writing signed by a majority of its members.

 

All members of the Committee shall be “disinterested persons” within the meaning
of Rule 16b-3 under the Securities Exchange Act of 1934.

 

3.    EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall become effective on the date on which the Plan is approved by the
shareholders of the Company; provided, however, that any options granted prior
to approval shall be subject to the Plan as approved by the shareholders of the
Company. No option shall be granted under the Plan after the completion of ten
years from the effective date (the “Termination Date”), but options previously
granted may extend beyond that date.

 

4.    SHARES SUBJECT TO THE PLAN

 

(a)    Number of Shares.    Subject to adjustment as provided in Section 4(c),
the aggregate number of shares of Stock that may be delivered upon the exercise
of options granted under the Plan shall be 250,000. If any option granted under
the Plan terminates without having been exercised in full, the number of shares
of Stock as to which such option was not exercised shall be available for future
grants within the limits set forth in this Section 4(a).

 

(b)    Shares to be Delivered.    Shares delivered under the Plan shall be
authorized but unissued Stock or, if the Board so decides in its sole
discretion, previously issued Stock acquired by the Company and held in
treasury. No fractional shares of Stock shall be delivered under the Plan.

 

1



--------------------------------------------------------------------------------

(c)    Changes in Stock.    In the event of a stock dividend, stock split or
combination of shares, recapitalization or other change in the Company’s capital
stock, the number and kind of shares of stock or securities of the Company
subject to options then outstanding or subsequently granted under the Plan, the
maximum number of shares or securities that may be delivered under the Plan, the
exercise price, and other relevant provisions shall be appropriately adjusted by
the Committee, whose determination shall be binding on all persons.

 

The Committee may also adjust the number of shares subject to outstanding
options, the exercise price of outstanding options and the terms of outstanding
options, to take into consideration material changes in accounting practices or
principles, consolidations or mergers (except those described in Section 6(i),
acquisitions or dispositions of stock or property or any other event if it is
determined by the Committee that such adjustment is appropriate to avoid
distortion in the operation of the Plan.

 

5.     ELIGIBILITY FOR OPTIONS

 

Directors eligible to receive options under the Plan (“Eligible Directors”)
shall be any director who (i) is not an employee of the Company, and (ii) is not
a holder of more than 5% of the outstanding shares of the Stock or a person who
is in control of such holder.

 

6.     TERMS AND CONDITIONS OF OPTIONS

 

(a)    Number of Options.    Each newly elected Eligible Director shall be
awarded options covering 5,000 shares of Stock on the date of his or her first
election.

 

Following the initial grants, each Eligible Director shall be awarded options
covering 2,500 shares of Stock at the first Directors’ Meeting following the
Annual Meeting of Shareholders, following his or her initial grant and each
anniversary thereof, provided such individual is then an Eligible Director.

 

(b)    Exercise Price.    The exercise price of each option shall be 100% of the
fair market value per share of the Stock at the time the option is granted but
not less, in the case of an original issue of authorized stock, then par value
per share. The “fair market value” shall be defined as the closing price for
Millipore stock on the New York Stock Exchange on the composite tape on the last
business day prior to the date on which the option was granted, or if no sale of
the stock shall have been made on the New York Stock Exchange on that day, on
the next preceding day on which there was a sale of such stock.

 

(c)    Duration of Options.    The latest date on which an option may be
exercised (the “Final Exercise Date”) shall be the date which is ten years from
the date the option was granted.

 

(d)    Exercise of Options.

 

(1)    Each option shall first become exercisable upon the completion of one
year from the date of grant, at which time the option shall be exercisable to
the extent of 25% of the shares covered thereby. It shall become exercisable as
to an additional 25% of the shares covered thereby on subsequent anniversaries
of the date of grant, so that it shall be exercisable in full after the fourth
anniversary.

 

(2)    Any exercise of an option shall be in writing, signed by the proper
person and delivered or mailed to the Company, accompanied by (a) the option
certificate and any other documents required by the Committee and (b) payment in
full for the number of shares for which the option is exercised.

 

(3)    If an option is exercised by the executor or administrator of a deceased
director, or by the person or persons to whom the option has been transferred by
the director’s will or the applicable laws of descent and distribution, the
Company shall be under no obligation to deliver stock pursuant to such exercise
until the Company is satisfied as to the authority of the person or persons
exercising the option.

 

2



--------------------------------------------------------------------------------

The Company may, either in the instrument evidencing the option or in a written
instrument delivered at any time subsequent to the granting of the option
provide for an optionee a special exercise period which will apply if an
Eligible Director’s services as a director terminate due to retirement at age 70
or such other age as the Board of Directors may determine from time to time, or
he or she ceases to perform services as a director earlier with the consent of
the Company (“Special Exercise Period”). The Special Exercise Period will begin
on his or her termination and will end on the earlier of up to the fifth
anniversary of his or her termination or the earlier expiration date of the
option. During such period the option will be exercisable to the extent it would
have been exercisable had the Eligible Director continued to perform services as
a director for the Company. Any question whether or not an Eligible Director has
retired or ceased to perform services as a director shall be determined by the
Committee, and its determination shall be final. With respect to stock options
granted on or after December 1, 1997, each optionee shall be provided the
Special Exercise Period without further consent of the Company if an optionee’s
services as a director terminate due to retirement at age 70 or such other age
as the Board of Directors may determine from time to time.

 

(4)    If an Eligible Director dies while performing services for the Company or
during a special exercise period provided under this section, his or her option
may be exercised in accordance with Section 6(g) below.

 

Notwithstanding the provisions of the preceding paragraph the Company shall have
the right, but shall not be required to repurchase from any Eligible Director
who ceases to render services as a director without the consent and approval of
the Company, within six (6) months of the exercise of any options, the shares of
the Company’s Common Stock so purchased by such Eligible Director at their
original purchase (or exercise) price.

 

(e)    Payment for and Delivery of Stock.    Stock purchased under the Plan
shall be paid for as follows: (i) in cash or by certified check, bank draft or
money order payable to the order of the Company, (ii) through the delivery of
shares of Stock having a fair market value on the last business day preceding
the date of exercise equal to the purchase price or (iii) by a combination of
cash and Stock as provided in clauses (i) and (ii) above.

 

An option holder shall not have the rights of a shareholder with regard to
awards under the Plan except as to Stock actually received by him under the
Plan.

 

The Company shall not be obligated to deliver any shares of Stock (a) until, in
the opinion of the Company’s counsel, all applicable federal and state laws and
regulations have been complied with, and (b) if the outstanding Stock is at the
time listed on any stock exchange, until the shares to be delivered have been
listed or authorized to be listed on such exchange upon official notice of
issuance, and (c) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company’s counsel. If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the option, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and may require that the certificates
evidencing such Stock bear an appropriate legend restricting transfer.

 

(f)    Nontransferability of Options.    No option may be transferred other than
by will or by the laws of descent and distribution, and during a director’s
lifetime an option may be exercised only by him or her.

 

(g)    Death.    Should an Eligible Director die while a director of the
Company, or within a special exercise period provided to him or her under
Section 6(d)(3), any option held by him or her at death may be exercised by his
or her estate, or by the person or persons designated in his or her last will
and testament, as follows: In the case of death while an Eligible Director, each
option will be exercisable until the earlier of the first anniversary of his or
death and the original expiration date of the option to the extent the option
was exercisable by the optionee at the time of death. In the case of death
during a special exercise period, each option will be exercisable during the
remainder of such period to the extent it would have been exercisable had the
director lived.

 

3



--------------------------------------------------------------------------------

(h)    Other Termination of Status of Director.    If a director’s service with
the Company terminates for any reason other than as provided in paragraphs
6(d)(3) and 6(g) above, all options held by the director shall terminate
immediately.

 

(i)    Mergers, etc.    In the event of a consolidation or merger in which the
Company is not the surviving Corporation or which results in the acquisition of
substantially all the Company’s outstanding Stock by a single person or entity
or by a group of persons and/or entities acting in concert, or in the event of
the sale or transfer of substantially all the Company’s assets, all outstanding
options shall thereupon terminate, provided that at least 20 days prior to the
effective date of any such merger, consolidation or sale of assets, the Board
shall either (i) make exercisable, immediately prior to consummation of such
merger, consolidation or sale of assets, that portion of all outstanding options
determined by multiplying the total number of shares covered by each option by a
fraction (not greater than one) (A) the numerator of which is the number of full
months elapsed after the date of grant and prior to such event, and (B) the
denominator of which is the number of months between the date of grant and the
date on which the option would have first become exercisable in full, and
rounding the resulting number of shares to the nearest whole number, or (ii) if
there is a surviving or acquiring corporation, arrange, subject to consummation
of the merger, consolidation or sale of assets, to have that corporation or an
affiliate of that corporation grant replacement options.

 

7.    ASSOCIATION RIGHTS.

 

Neither the adoption of the Plan nor the grant of options shall confer upon any
Eligible Director the right to continued association with the Company or affect
in any way the right of the Company to terminate its association with a
director. Except as specifically provided by the Committee in any particular
case, the loss of existing or potential profit in options granted under this
Plan shall not constitute an element of damages in the event of termination of
any agreement or arrangement with an option holder even if the termination is in
violation of an obligation of the Company to such person under that agreement or
arrangement.

 

8.    EFFECT, DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION.

 

Neither adoption of the Plan nor the grant of options to a director shall affect
the Company’s right to grant to such director options that are not subject to
the Plan, to issue to such directors Stock as a bonus or otherwise, or to adopt
other plans or arrangements under which stock may be issued to directors.

 

The Committee may at any time discontinue granting options under the Plan. The
Committee may at any time or times amend the Plan for the purpose of satisfying
any changes in applicable laws or regulations or for any other purpose which may
at the time be permitted by law, or may at any time terminate the Plan as to any
further grants of options, provided that (except to the extent expressly
required or permitted hereinabove), no such amendment shall, without the
approval of the shareholders of the Company, (a) increase the maximum number of
shares available under the Plan, (b) increase the number of options granted to
Eligible Directors, (c) amend the definition of Eligible Director so as to
enlarge the group of directors eligible to receive options under the Plan, (d)
reduce the price at which options may be granted, (e) change or extend the times
at which options may be granted, or (f) amend the provisions of this Section 8,
and no such amendment shall adversely affect the rights of any director (without
his or consent) under any option previously granted.

 

4